ORDER
PER CURIAM:
Appellant Kimberly White appeals the trial court’s denial of her Rule 24.035 motion for post-conviction relief claiming that her attorney was ineffective for failing to explain that she would be required to serve a minimum of three years for armed criminal action before becoming eligible for parole.
We have reviewed the briefs of the parties and the record on appeal and find no reversible error. Because a published opinion would have no precedential value, we affirm by this summary order, and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).